Title: From John Adams to Mathew Carey, 24 November 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy November 24 1813

I wish you to procure me a morsel of white marble eighteen or twenty inches square, and two or three inches thick and to engrave upon it the enclosed words and figures. It is to be inserted in a little monument of Quincy Granite that I have erected to my Father and Mother. If you will send it to me, Mr Trask will insert it in its proper place. I will pay your account on demand.
Your humble Servant
John AdamsSacred
To the memory of Mr John Adams Who died May 25. A.D. 1761 aged 70and of Susanna his Consort, born Boylston, who died April 17. A.D. 1797 aged 88. The sweet rememberance of the Just Should flourish, when they sleep in dust.
